DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The drawings are objected to because of the following:
A.	Fig. 1, block 21 not described in the specification.
B.	None of the Figures show item “27” as described at [0042, 0045, 0052, 0074].
C.	None of the Figures show item “610” as described at [0077].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of further examination on the merits claim 7 is presumed to depend from claim 6 which provides antecedence for “the measure of aggressiveness”.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A.	As per claim 2, at line 7 “the optimal gap” lacks antecedence since there is no previous recitation of an optimal gap (note claim 1 refers to a selected gap).
B.	As per claim 3, at line 7 “the optimal gap” lacks antecedence since there is no previous recitation of an optimal gap (note claim 1 refers to a selected gap).
C.	As per claim 4, at line 2 “the plurality of predicted gaps” lacks antecedence since there is no previous recitation of a plurality of predicted gaps.
D.	As per claim 6, at lines 2 and 4 “the maneuver” lacks antecedence since there is no previous recitation of a maneuver.
E.	As per claim 9, at line 8 “the lane change” lacks antecedence since there is no previous recitation of a lane change.
F.	As per claim 11, at line 3 “the potential gaps” lacks antecedence since there is no previous recitation of potential gaps.
G.	As per claim 12, at line 4 “the predicted gap” lacks antecedence since there is no previous recitation of a predicted gap.
H.	As per claim 14, at lines 2 and 4 “the maneuver” lacks antecedence since there is no previous recitation of a maneuver.
I.	As per claim 15, at line 8 “the lane change” lacks antecedence since there is no previous recitation of a lane change.
J.	As per claim 16, at line 7 “the selected gap” lacks antecedence since there is no recitation of a selected gap (note claim 15 refers to an optimal gap).

L.	As per claim 20, at lines 2-3 and 4 “the maneuver” lacks antecedence since there is no previous recitation of a maneuver.
M.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9 and 15, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvlin et al. (US 2017/0102705).
A.	As per claim 1, Silvlin discloses:
A method for executing a lane change for a host vehicle [0016- automated lane change maneuver], the method comprising: 

obtaining, via a processor using the sensor data [0071-0072], predictions as to future positions and movement of the target vehicle [0023, 0083-0085- predicting position/movements of surrounding vehicles]; 
identifying, via the processor, a plurality of gaps through which the host vehicle may accomplish the lane change, based on the predictions [0065-0066]; 
calculating, via the processor, a cost for each of the plurality of gaps [0069- “cost” associated with required longitudinal acceleration/deceleration for ego vehicle to reach gap]; 
selecting, via the processor, a selected gap of the plurality of gaps, having a minimized cost [0069- desired gap selected based on smallest “cost” associated with required longitudinal acceleration/deceleration for ego vehicle to reach gap]; and 
executing the lane change for the host vehicle via the selected gap, via instructions provided by the processor [0016, 0071- execute the automated lane change maneuver].
B.	As per claim 8, as above whereby the host vehicle may be an autonomous vehicle [0016].
C.	As per claims 9 and 15, as noted above whereby the functions noted above are executed by processors based on instructions stored in memory and various signals provided by sensors disposed on the host vehicle, which may be fully autonomous (Fig. 3; [0016, 0071, 0072]).

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 17, as best interpreted given the deficiencies noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Silvlin et al. (US 2017/ 0102705) in view of Nilsson et al. (US 2017/0242435).
A.	As per claims 3, 11 and 17, Silvlin is applied as above whereby the lane change is executed based on the selected gap and a planned trajectory [0071].  The claimed invention differs in that a respective trajectory is determined relative to each of the gaps and the lane change is based on an optimal gap and trajectory.  Nilsson is in the same field of endeavor of vehicle control, including autonomous operation, and shares a common assignee/inventor with the ‘705 publication (supra).  Nilsson shares many of the features noted above for Silvlin 
8.	Claims 2, 4-7, 10, 12-14, 16 and 18-20 are distinguishable over the prior art.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general sate of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661